UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2439



FATMA JUMA KHATIB,

                                                        Petitioner,

          versus


JOHN ASHCROFT, U. S. Attorney General,

                                                        Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-597-045)


Submitted:   May 24, 2004                  Decided:   July 13, 2004


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Richard S. Bromberg, LAW OFFICES OF RICHARD S. BROMBERG,
Washington, D.C., for Petitioner.    Peter D. Keisler, Assistant
Attorney General, Donald E. Keener, Deputy Director, Francis W.
Fraser, Office of Immigration Litigation, UNITED STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Fatma Juma Khatib, a native and citizen of Tanzania,

petitions for review of an order of the Board of Immigration

Appeals   (“Board”)   affirming   the     immigration      judge’s   decision

denying her applications for asylum, withholding of removal, and

withholding under the Convention Against Torture.               We deny the

petition for review.

           We find the Board’s decision affirming the immigration

judge’s discretionary decision that Khatib was not eligible for

asylum was not manifestly contrary to the law or an abuse of

discretion.   See 8 U.S.C. 1252(b)(4)(D)(2000).             We further find

substantial evidence supports the immigration judge’s findings. We

do not find the evidence so compelling that it warrants a different

conclusion.   Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).



           Finally,   we   find   no    error   in   the   Board’s    summary

affirmance.   See In re Burbano, 20 I. & N. 872, 874 (BIA 1994).

           We deny the petition for review.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                            PETITION DENIED




                                  - 2 -